               Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 1 of 11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------x
                                                      :
NAVATAR GROUP, INC.,                                  :   Case No.:
                                                      :
                           Plaintiff,                 :   COMPLAINT
                                                      :
         v.                                           :
                                                      :   JURY TRIAL DEMANDED
DEALCLOUD, INC.,                                      :
                                                      :
                           Defendant.                 :   FEBRUARY 11, 2021
-----------------------------------------------------x


         G\QY^dYVV EQfQdQb >b_e`' @^S) %mEQfQdQbn _b mG\QY^dYVVn&' Ri Q^T dXb_eWX Yds undersigned

Qdd_b^Uic' V_b Ydc S_]`\QY^d Y^ dXYc QSdY_^ QWQY^cd ;UVU^TQ^d ;UQ\:\_eT' @^S) %m;UQ\:\_eTn _b

m;UVU^TQ^dn&' Q\\UWUc Qc V_\\_gc5

                                       NATURE OF THE ACTION

         1.       This is an action for false advertising under 15 U.S.C. § 1125(a), deceptive acts and

practices under New York law in violation of N.Y. Gen. Bus. Law § 349, false advertising under

New York law in violation of N.Y. Gen. Bus. Law § 350, and commercial defamation, injurious

falsehoods, unfair competition, and tortious interference under New York common law.

                                      JURISDICTION AND VENUE

         2.       This action arises under the Trademark Act of 1946, 15 U.S.C. § 1051 et seq., New

York General Business Law, N.Y. Gen. Bus. Law §§ 349 and 350, and the common law of the

State of New York.

         3.       The Court has subject matter jurisdiction over this action under 15 U.S.C. § 1121

and 28 U.S.C. §§ 1331, 1332, 1338 and 1367.




21931186-v2
               Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 2 of 11




        4.       The Court has personal jurisdiction over DealCloud because DealCloud transacts

business in this district, has committed and threatens to commit false advertising and other torts in

this district, has caused injury to Navatar and its property in this district and has directly targeted

its activities at this district.

        5.       Venue is proper in this district under 28 U.S.C. § 1391(b) because a substantial part

of the events or omissions giving rise to the claims occurred in this district.

                                           THE PARTIES

        6.       Navatar is a private corporation organized under the laws of Delaware, with its

principal place of business at 90 Broad Street, New York, New York 10004.

        7.       On information and belief, DealCloud is a corporation organized under the laws of

Delaware, with its principal place of business at 129 West Trade Street, Suite 1025, Charlotte,

North Carolina 28202.

                                   :/, 7(8:0,9G );905,99,9

        8.       Navatar was formed in 2002. Navatar provides cloud-based customer relations

]Q^QWU]U^d %m:HDn& c_VdgQbU cUbfYSUc dXQd QbU dQY\_bUT d_ W\_RQ\ VY^Q^SYQ\ Secd_]Ubc' Y^S\eTY^W

investment banks, venture capital firms, hedge funds, private equity companies, asset managers,

wealth managers, real estate investment firms, family offices, endowment funds, mutual funds,

and corporate deal teams. Its products are used by hundreds of firms around the world.

        9.       DealCloud is a direct competitor of Navatar. DealCloud, upon information and

belief, was formed in 2010. Its cloud-based CRM software services are focused on the private

capital markets segment.




                                                   2
              Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 3 of 11




                                        BACKGROUND

       10.     DealCloud, in an effort to compete with a bigger and more-established competitor,

has repeatedly engaged in a deceptive and false advertising campaigns directed at Navatar.

       11.     On or about May 18, 2018, Navatar commenced an action against DealCloud in the

United States District Court for the Southern District of New York that bore the case caption

Navatar Group, Inc. v. DealCloud, Inc., Civil No. 1:18-cv-04428-PKC-9:D %dXU mPrior 8SdY_^n&'

alleging that DealCloud had engaged in a deceptive comparative advertising campaign %dXU mGbY_b

:Q]`QYW^n&)

        12.    On January 8, 2019, the Prior Action was voluntarily dismissed following a

negotiated settlement %dXU mGbY_b IUdd\U]U^dn&)

       13.     DealCloud has once again engaged in a false advertising campaign and made

certain false and/or mis\UQTY^W S\QY]c bUWQbTY^W EQfQdQb %dXU m:ebbU^d :Q]`QYW^n&)

       14.     The Current Campaign consists of DealCloud emailing EQfQdQboc S\YU^dc Q^T*_b

prospective clients false and/or misleading statements about Navatar and its products and services,

as well as repeating false and/or misleading statements purportedly posted on the website,

www.glassdoor.com, by purported current and/or former employees of Navatar. See, e.g., W.

Butler Email to J. Balis, a true and accurate copy of which is attached hereto as Exhibit 1.

       15.     Upon information and belief, the :ebbU^d :Q]`QYW^ XQc RUU^ ecUT gYdX EQfQdQboc

current and former clients, including, but not limited to, Capital Spring LLC, Corinthian Capital

Group, LLC, Lovell Minnick Partners, Gridiron Capital LLC, White Mountain Capital, LLC, GHK

Capital Partners LP, Atar Capital LLC, OpenGate Capital LLC, Clearlake Capital Group LP and

AEA Investors LP, not to do business with Navatar.




                                                  3
             Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 4 of 11




       16.    The Current Campaign is directly targeted against Navatar. It is aimed at driving

Navatar from the market and thereby depriving consumers of an alternative competitive CRM

product.

       17.    The false and/or misleading statements made in the Current Campaign include the

following:

              (a)     mNavatar is running into some troublen

              (b)     mEQfQdQb Yc Y^ ZU_`QbTi _V W_Y^W RQ^[be`dn6

              (c)     mOEQfQdQbP \_cUOcP 4)4*,+ TUQ\c dXQd S_]U dXb_eWX dXU T__b %^_d Q^

                      UhQWWUbQdY_^& XUQT d_ XUQT QWQY^cd ;UQ\:\_eT' Red _dXUb :HDc d__n;

              (d)     NafQdQb SXQbWUc m. dY]Uc Qc ]eSXn Qc DealCloud;

              (e)     mEQfQdQb S\_cUT - TUQ\c Y^ -+-+ d_ ;UQ\:\_eToc -++ TUQ\cn6

              (f)     EQfQdQb Yc mT_g^ d_ - cQ\Uc `U_`\U \UVd Qd dXU S_]`Q^in6 Q^T

              (g)     EQfQdQb XQc mW_^U Vb_] QR_ed 2 cQ\Uc `U_`\U d_ -n)

       18.    Upon information and belief, DealCloud has extensively utilized the Current

Campaign with consumers and potential customers both in this district and throughout the United

States. Upon further information and belief, DealCloud has also verbally made false and/or

]Yc\UQTY^W cdQdU]U^dc QR_ed EQfQdQboc :HD `b_TeSdc R_dX Y^ `Ubc_^Q\ ]UUdY^Wc gYdX `b_c`USdYfU

customers as well as in other written promotional documents.

       19.    Notwithstanding the Prior Action and the Prior Settlement, DealCloud published

and/or republished the false statements gYdX_ed EQfQdQboc QedX_bYjQdY_^' gYdX_ed Q^ Y^fUcdYWQdY_^

into the accuracy of the statements, with knowledge that the statements were false and/or

misleading and with an intent to inflict harm on Navatar and deprive consumers of a competing

alternative CRM product.




                                               4
              Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 5 of 11




        20.     Consumers and potential customers purchasing CRM applications have been

influenced by the Current Campaign in deciding which CRM application to purchase. The Current

Campaign has adversely Y]`QSdUT EQfQdQboc RecY^Ucc bU`edQdY_^ Q^T W__TgY\\) @d XQc Q\c_

QTfUbcU\i Y]`QSdUT EQfQdQboc cQ\Uc Q^T R__cdUT ;UQ\:\_eToc cQ\Uc Qd EQfQdQboc Uh`U^cU' bUce\dY^W

Y^ TYbUSd Y^Zebi Q^T TQ]QWUc d_ EQfQdQboc RecY^Ucc' Qc gU\\ Qc dXU S_^ce]Y^W `eR\YS)

        21.     DealCloud has made and is continuing to make use of the Current Campaign with

consumers and potential customers throughout the United States, including in New York.

        22.     ;UQ\:\_eToc ecU _V dXU Current Campaign has been willful, malicious and carried

out in bad faith.

        23.     ;UQ\:\_eToc Current Campaign has directly caused Navatar irreparable harm for

which it has no adequate remedy at law.

                              FIRST CAUSE OF ACTION
                     (FALSE ADVERTISING UNDER FEDERAL LAW)

        24.     Paragraphs 1 through 23 above are hereby incorporated by reference and made a

part of paragraph 24 as if fully realleged and set forth herein.

        25.     The Current Campaign constitutes false or misleading descriptions of fact with

respect to the nature, characterization, capabilities' Ve^SdY_^c Q^T aeQ\YdYUc _V R_dX EQfQdQboc Q^T

;UQ\:\_eToc bUc`USdYfU :HD cUbfYSU _VVUbY^Wc)

        26.     DealCloud has used the false and/_b ]Yc\UQTY^W bU`bUcU^dQdY_^c mY^ S_]]UbSU'n Y^

connection with Navatar and its service offerings.

        27.     DealCloud made the false and/or misleading representations in the context of

commercial advertising and/or promotion.

        28.     The Current Campaign has been used for the purpose of influencing consumers to

buy DealCl_eToc services Q^T*_b SUQcU ReiY^W EQfQdQboc cUbfYSUc.



                                                  5
              Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 6 of 11




       29.     DealCloud has extensively utilized the Current Campaign with consumers and

potential customers throughout the United States.

       30.     As a direct and proximate result of the Current Campaign, Navatar has been harmed

in its business and suffered monetary damages in an amount yet to be determined and/or is likely

to be harmed by the Current Campaign.

       31.     Accordingly, DealCloud is liable to Navatar for such false advertising in violation

of Section 43(a)(1)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

                            SECOND CAUSE OF ACTION
                    (DECEPTIVE ACTS AND PRACTICES UNLAWFUL
                          UNDER NEW YORK STATE LAW)

       32.     Paragraphs 1 through 31 above are hereby incorporated by reference and made a

part of this paragraph 32 as if fully set forth and realleged herein.

       33.     DealCloud has extensively utilized the Current Campaign with consumers and

potential customers throughout the United States.

       34.     The Current Campaign includes false, materially deceptive and/or misleading

statements.

       35.     As a direct and proximate result of the Current Campaign, consumers have been

deceived and Navatar has been harmed in its business and suffered monetary damages in an

amount not yet determined.

       36.     Accordingly, DealCloud is liable to Navatar for its deceptive acts and/or practices

in violation of N.Y. Gen. Bus. Law § 349.

                           THIRD CAUSE OF ACTION
               (FALSE ADVERTISING UNDER NEW YORK STATE LAW)

       37.     Paragraphs 1 through 36 above are hereby incorporated by reference and made a

part of this paragraph 37 as if fully set forth and realleged herein.



                                                  6
                 Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 7 of 11




           38.    DealCloud has extensively utilized the Current Campaign with consumers and

potential customers throughout the United States.

           39.    The Current Campaign includes false, materially deceptive and/or misleading

statements.

           40.    Consumers relied on the Current Campaign to their detriment.

           41.    As a direct and proximate result of the Current Campaign, consumers have been

deceived and Navatar has been harmed in its business and suffered monetary damages in an

amount not yet determined.

           42.    Accordingly, DealCloud is liable to Navatar for false advertising in violation of

N.Y. Gen. Bus. Law § 350.

                                FOURTH CAUSE OF ACTION
                          (INJURIOUS FALSEHOOD / TRADE LIBEL)

           43.    Paragraphs 1 through 42 above are hereby incorporated by reference and made a

part of paragraph 43 as if fully realleged and set forth herein.

           44.    DealCloud made and/or repeated false statements of purported fact about and

concerning Navatar.

           45.    DealCloud knew the statements were false or acted with reckless disregard of

whether the statements were false or not.

           46.    DealCloud maliciously published and/or republished the false statements to third-

parties.

           47.    The Current Campaign disparages the quality of EQfQdQboc services.

           48.    As a direct and proximate result, Navatar has suffered special damages. The Current

Campaign was a substantial factor in causing others, including, but not limited to, Corinthian

Capital Group, LLC, Lovell Minnick Partners, Gridiron Capital LLC, White Mountain Capital,



                                                   7
             Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 8 of 11




LLC, GHK Capital Partners LP, Atar Capital LLC, OpenGate Capital LLC, Clearlake Capital

Group LP and AEA Investors LP, not to do business with Navatar.

       49.     Accordingly, DealCloud is liable to Navatar for trade libel under New York

common law.

                          FIFTH CAUSE OF ACTION
             (COMMERCIAL DEFAMATION / BUSINESS DISPARAGEMENT)

       50.     Paragraphs 1 through 49 above are hereby incorporated by reference and made a

part of paragraph 50 as if fully realleged and set forth herein.

       51.     DealCloud made and/or repeated false statements of purported fact about and

concerning Navatar.

       52.     DealCloud knew or should have known the statements were false or acted with

reckless disregard of whether the statements were false or not.

       53.     DealCloud negligently and/or maliciously published and/or republished the false

statements to third-parties.

       54.     The false statements, including, but not limited to, dXQd mEQfQdQb Yc be^^Y^W Y^d_

c_]U db_eR\Un Q^T mEQfQdQb Yc Y^ ZU_`QbTi _V W_Y^W RQ^[be`dn, impugn the basic integrity and

creditworthiness of Navatar.

       55.     As a direct and proximate result of these false statements, Navataroc business

reputation has been harmed and has suffered monetary damages in an amount not yet determined.

       56.     Accordingly, DealCloud is liable to Navatar for commercial defamation under New

York common law.




                                                  8
             Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 9 of 11




                           SIXTH CAUSE OF ACTION
                (UNFAIR COMPETITION UNDER NEW YORK COMMON LAW)

       57.     Paragraphs 1 through 56 above are hereby incorporated by reference and made a

part of this paragraph 56 as if fully set forth and realleged herein.

       58.     DealCloud intentionally made false statements and/or repeated false statements of

purported fact about and concerning Navatar to third parties.

       59.     As a direct and proximate result of such unfair competition, Navatar has been

harmed in its business and suffered monetary damages in an amount not yet determined.

       60.     Accordingly, DealCloud is liable to Navatar for unfair competition under New

York common law.

                         SEVENTH CAUSE OF ACTION
             (TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS)

       61.     Paragraphs 1 through 60 above are hereby incorporated by reference and made a

part of this paragraph 61 as if fully set forth and realleged herein.

       62.     Navatar had business relationships with its consumers, including, but not limited

to, Corinthian Capital Group, LLC, Lovell Minnick Partners, Gridiron Capital LLC, White

Mountain Capital, LLC, GHK Capital Partners LP, Atar Capital LLC, OpenGate Capital LLC,

Clearlake Capital Group LP and AEA Investors LP.

       63.     DealCloud knew of these business relationships.

       64.     DealCloud, through malicious, dishonest, unfair and/or improper means l including

`eR\YcXY^W Q^T*_b bU`eR\YcXY^W VQ\cU Q^T*_b ]Yc\UQTY^W cdQdU]U^dc d_ EQfQdQboc S_^ce]Ubc l

intentionally interfered gYdX EQfQdQboc RecYness relationships, including, but not limited to,

Corinthian Capital Group, LLC, Lovell Minnick Partners, Gridiron Capital LLC, White Mountain




                                                  9
             Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 10 of 11




Capital, LLC, GHK Capital Partners LP, Atar Capital LLC, OpenGate Capital LLC, Clearlake

Capital Group LP and AEA Investors LP.

       65.     As a direct and proximate result of such tortious interference, Navatar has been

harmed in its business and suffered monetary damages in an amount not yet determined.

       66.     Accordingly, DealCloud is liable to Navatar for tortious interference with business

relations under New York common law.

                                   PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that the Court:

               (i)     permanently enjoin DealCloud and any entities or persons acting in concert
                       with DealCloud from engaging in further acts of false advertising, trade
                       libel, defamation, deceptive acts and practices, unfair competition, or
                       tortious interference;

               (ii)    award Navatar compensatory damages as provided by law.

               (iii)   award Navatar punitive damages to the extent of its entitlement thereto
                       under applicable law;

               (iv)    QgQbT EQfQdQb Ydc S_cdc' TYcRebcU]U^dc' Q^T bUQc_^QR\U Qdd_b^Uico VUUc
                       incurred in bringing and prosecuting this action to the extent of its
                       entitlement thereto under applicable law; and

               (v)     award Navatar such other and further relief as the Court may deem just and
                       proper.




                                               10
    Case 1:21-cv-01255 Document 1 Filed 02/11/21 Page 11 of 11




                           DEMAND FOR JURY TRIAL

Plaintiff requests a jury trial as to all issues and claims triable to a jury.

                                                         Respectfully submitted,

                                                 By:     /s/ Brian E. Moran
                                                         Brian E. Moran
                                                         Trevor L. Bradley
                                                         ROBINSON & COLE LLP
                                                         666 Third Avenue, 20th Floor
                                                         New York, NY 10017
                                                         Tel: (212) 451-2900
                                                         Fax: (212) 451-2999
                                                         E-mail: bmoran@rc.com
                                                                  tbradley@rc.com

                                                         Attorneys for Plaintiff
                                                         Navatar Group, Inc.




                                           11
